DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.

Allowable Subject Matter
The indicated allowability of claims 1, 4-13, 16-25, and 27-30 is withdrawn in view of the newly discovered reference(s) to United States Patent 9,439,039.  Rejections based on the newly cited reference(s) follow.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.







The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-13, 16-20, 22-25, 27-30, 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 9,439,039 (Patil, et al).
Patil, et al discloses a method of performing location determination by a user equipment (UE) (paragraphs 51 and 56, figure 8, “(51) FIG. 8 illustrates a method for determining a device position using D2D positioning in a wireless network 800. Referring to FIG. 8, a base station 802 (e.g., an eNB) may be associated with a cell that includes UEs 804, 806, 808, 810. The cell may also include other UEs that are not pictured. The UEs 804, 806, 808 may be a group of UEs in which each of the UEs 804, 806, 808 knows its respective position/location. The UEs that are aware of their positions may be referred to as reference UEs or reference nodes. As such, the UEs 804, 806, 808 may be referred to as reference UEs. References UEs may transmit a D2D positioning message to help the UE 810 determine a position of the UE 810.”).  The method comprising receiving sequentially broadcast ranging signals from a “(52) Referring to FIG. 8, each of the UEs 804, 806, 808 may transmit a respective positioning message 812, 814, 816 to the UE 810 (e.g., a D2D message). Each respective positioning message 812, 814, 816 may indicate a time at which the respective positioning message 812, 814, 816 is transmitted along with location information (e.g., x and y coordinates) of each of the respective UEs 804, 806, 808. In an ideal case, in which no synchronization offset exists between the UEs 804, 806, 808, 810, the UE 810 may determine a TOA for each of the three positioning messages 812, 814, 816 associated with the UE 804, 806, 808, respectively. Based on the difference between the TOA and the time at which the respective positioning messages 812, 814, 816 were sent, the UE 810 may determine the distance between each of the UEs 804, 806, 810 and the UE 810. For example, {circumflex over (d)}.sub.1 may represent the measured distance (e.g., Δt*c) between the UE 804 and the UE 810, {circumflex over (d)}.sub.2 may represent the measured distance between the UE 806 and the UE 810, and {circumflex over (d)}.sub.3 may represent the measured distance between the UE 808 and the UE 810. In this example, Δt represents the difference between a TOA and when a positioning message is sent and c represents the speed of light.”). Receiving a message with location information that is broadcast from each entity in the plurality of entities, wherein the location information from an entity comprises timing information for a ranging signal broadcast by the entity and position information for the entity (paragraph 52).  Determining a range to each entity using the ranging signal received from each entity and the timing information in the location information received from each entity (paragraph 52) and determining a position of the user equipment based on the range to each entity and the positioning position information in the location information received from each entity (paragraph 52).
Regarding claims 10 and 22, note paragraphs 51 and 52.
Regarding claims 11, 23, 28, 33, note paragraph 51.

 Regarding claim 8, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a Ex parte Pfeiffer, 1962 C.D. 408 (1961).  These are no further steps or functions claimed in order further limit the parent method claim and these claims are not given any patentable weight. 
 Regarding claims 16-20 and 27, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case.  These claims describe other devices and/or their functions or messages and does not describe and further limit the physical device and the device’s functions of the claimed user equipment.  Hence, they are not given patentable weight towards the claimed user equipment.

Regarding claim 25, this claim is a means plus function claim version of the apparatus claim 13 and is rejected for the same reason as stated above.
Regarding claim 30, this claim is a product claim version of the method claim 1 and apparatus claim 13 and is rejected for the same reason as stated above.
Regarding claim 32, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case.  This claim is not directed to the non-transitory computer readable medium including program code stored thereon but towards ranging signal broadcast by other devices.  Hence, no patentable weight is given to this claim because it does not limit the non-transitory computer readable medium including program code stored thereon.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 9,439,039 (Patil, et al) in view of United States Patent Application Publication 2014/0368321 (NAMGOONG, et al).
Patil, et al discloses all subject matter, note the above paragraph, also note figure 9b, paragraphs 57-59, “(59) In an aspect, the base station 902 may transmit a message indicating the set of resources 950 to the UEs 904, 906, 908, 910, 912, 914. The message may indicate the first subset, the second subset, and/or the third subset of the set of resources 950. Each of the UEs 904, 906, 908, 910, 912, 914 may identify the set of resources 950 and each of the first subset, the second subset, and/or the third subset of the set of resources 950 based on the message received from the base station 902.”), except for the each ranging signal broadcast by each entity of the plurality of entities is a wideband waveform comprising multiple channels.  NAMGOONG, et al teaches the use of ranging signal broadcast by each entity of the plurality of entities is a wideband waveform comprising multiple channels for the purpose of  tags transmits ranging waveforms used to estimate a location of the tag and its corresponding asset or person, note claims 2, 12, 17, etc.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of ranging signal broadcast by each entity of the plurality of entities is a wideband waveform comprising multiple channels for the purpose of estimating a location of the tag and its corresponding asset or person, as taught by NAMGOONG, et al in the method of Patil, et al  in order to a system receiving the ranging waveforms transmitted and may perform measurements based on the ranging waveforms.

(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).  These are no further steps or functions claimed in 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 9,439,039 (Patil, et al) in view of United States Patent Application Publication 2018/0217613 (JIANG, et al).
Patil, et al discloses all subject matter, note the above paragraph, except for location information is received from each entity in an Intelligent Transport System (ITS) spectrum.  JIANG, et al teaches the use of location information is received from each entity in an Intelligent Transport System (ITS) spectrum for the purpose of developing and reporting enhanced user equipment (UE) location information, note paragraph 35. 
JIANG, et al, in the method of Patil, et al in order for a vehicle may broadcast its position or location to other vehicles or objects.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.





Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645